ACCEPTED
                                                                                                          03-15-00368-CV
                                                                                                                  7001324
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                     9/18/2015 4:42:13 PM
                           THE LAW OFFICE OF MARK COHEN                                                 JEFFREY D. KYLE
                                                                                                                   CLERK



    Mark Cohen                                                              Rose Cohen
                                                                                        FILED IN
    Attorney & Counselor at Law*                                                  •• COURT
                                                                                 3rd         OF APPEALS
                                                                                     AUSTIN, TEXAS
                                           September 18, 2015                    9/18/2015 4:42:13 PM
                                                                                   JEFFREY D. KYLE
                                                                                         Clerk
          The Honorable Jeffrey D. Kyle
          Clerk of the Court
          Third Court of Appeals
          PO Box 12547
          Austin, Texas 78711
                      "\




                Re:        No. 03-15-00368-CV; Laura Pressley, Appellant v. Gregorio "Greg"
                           Casar, Appellee; In the Court of Appeals for the Third Supreme
                           Judicial District at Austin


     -. Dear Mr. Kyle:

             On September 16, 2015 Appellant's counsel efiled Appellant's Brief. On this
    date, the undersigned realized that the incorrect pages listing the Identity of Parties
    and Counsel pages were inadvertently used in the filing . Please file this amended
    list of Identity of Parties and Counsel.

          Should you have any questions, please feel free to contact me at your
    convenience.




                                            ~~d_
                                               Mark Cohen

    MC/jlm

    Attachment

    cc:         Kurt Kuhn              Via Email kurt@kuhnhobbs.com
                Charles Herring        Via Email cherring@herring-irwin.com
                Jessica Palvino        Via Email jpalvino@mcginnislaw.com




                 5 121474-44·24 I 805 W . 101\ Suite 100I Austin 78701 I Fax: 5 1214·72-5144
                                         *Licensed in Te~as and Florida
                                        **Licensed in Texas and Colorado

j
           AMENDED IDENTITY OF PARTIES AND COUNSEL

       The parties subject to this brief and the names and addresses of all
trial counsel are as follows:

      Appellant in the trial court:             Laura Pressley

      Appellee in the trial court:              Gregorio "Greg" Casar

     Trial Counsel:                             David A. Rogers
                                                State Bar No. 24014089
                                                1201 Spyglass Drive, Suite #1 00
                                                Austin, Texas 78746
                                                (512) 923-1 836 Telephone
                                                (512) 201-4082 Facsimile
                                                Firm@DARogersLaw.com

                                                Mark Cohen
                                                State Bar No. 04508400
                                                805 W. 1Oth Street, Suite 100
                                                Austin, Texas 78701
                                                (512) 474-4424 Telephone
                                                (512) 472-5444 Facsimile
                                                Mark@cohenlegalservices.com

                                                ATTORNEYS FOR
                                                CONTESTANT DR. LAURA
                                                PRESSLEY

                                            Charles 'Chuck' Herring Jr.
                                            State Bar No. 095341 00
                                            cherring@herring-irwin .com
                                            Jess Irwin
                                            State Bar No. 10425700
                                            jess@herring-irwin.com
                                            Lauren Ross
                                            State Bar No. 24092001
                                            laurenbross@herring-irwin.com
                                            Herring & Irwin, L.L.P.
                                            1411 West Avenue, Ste 100
APPELLANT'S BRIEF                     Page ii
                                 Austin, TX 78701
                                 (512) 320-0665 Telephone
                                 (512) 519-7580 Facsimile

                                 Kurt Kuhn
                                 State Bar No. 24002433
                                 Kurt@KuhnHobbs.com
                                 KUHN HOBBS PLLC
                                 3307 Northland Drive,# 310
                                 Austin, Texas 78731
                                 (512) 476-6000 Telephone
                                 (512) 476-6002 Facsimile

                                 Jessica Palvino- 24048780
                                 jpalvino@mcginnislaw.com
                                 McGINNIS LOCHRIDGE &
                                 KILGORE
                                 600 Congress Ave., Ste. 2100
                                 Austin, Texas 78701
                                 (512) 495-6079
                                 (512) 505-6379- Facsimile

                                 ATTORNEYS FOR CONTESTEE,
                                 GREGORIO "GREG" CASAR

     Appellate Counsel:          Mark Cohen
                                 State Bar No. 04508400
                                 805 W. 1oth Street, Suite 100
                                 Austin, Texas 78701
                                 (512) 474-4424 Telephone
                                 (512) 472-5444 Facsimile
                                 Mark@cohenlegalservices.com

•.                               ATTORNEY FOR APPELLANT
                                 DR. LAURA PRESSLEY




     APPELLANT'S BRIEF    Page iii
                         David A. Rogers
                         State Bar No. 24014089
                         1201 Spyglass Drive, Suite #1 00
                         Austin, Texas 78746
                         (512) 923-1836 Telephone
                         (512) 201-4082 Facsimile
                         Firm@DARogerslaw. com

                         PROSE

                         Kurt Kuhn
                         State Bar No. 24002433
                         KUHN HOBBS PLLC
                         3307 Northland Drive,# 310
                         Austin, Texas 78731
                         (512) 476-6000 Telephone
                         (512) 476-6002 Facsimile
                         Kurt@KuhnHobbs.com

                         Charles 'Chuck' Herring Jr.
                         State Bar No. 095341 00
                         Herring & Irwin, L.L.P.
                         1411 West Avenue, Ste 100
                         Austin , TX 78701
                         (512) 320-0665 Telephone
                         (512) 51.9-7580 Facsimile
                         cherring@herring-irwin .com

                         ATTORNEYS FOR APPELLEE
                         GREGORIO "GREG" CASAR




APPELLANT'S BRIEF   Pageiv